MORROW, Presiding Judge.
The conviction is for perjury; penalty assessed at confinement in the penitentiary for a period of two years.
The indictment appears regular. The record is before this court without a statement of facts or bills of exception.
The appellant entered a plea of guilty to the offense charged in the indictment and waived a jury upon the trial of the case.
Nothing has been perceived in the record which would authorize a reversal of the conviction. The judgment of the trial court is therefore affirmed.